Citation Nr: 0946878	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-15 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability, including as secondary to service-connected 
degenerative joint disease of the cervical spine and/or a 
lumbar spine disability inclusive of postoperative residuals 
of a laminectomy and foraminotomy at L3-4 and laminectomy and 
discectomy at L5-S1.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran had active service form May 1971 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

The Board notes that, effective October 10, 2006, 38 C.F.R. 
§ 3.310 was amended in order to implement the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995), regarding secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by a service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  Under the 
changes, the section heading of 38 C.F.R. § 3.310 was 
retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice- 
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice- connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

To date, the RO has not provided adequate notice to the 
Veteran of the aforementioned regulatory change to 38 C.F.R. 
§ 3.310.  The RO also has not adjudicated her claim for 
secondary service connection for a bilateral hip disorder 
under the amended 38 C.F.R. § 3.310.  Based on this 
oversight, the Board finds that remand is required.  

As part of its development of the Veteran's claim, the RO 
obtained a VA medical examination and solicited an opinion 
from the VA examiner as to whether the Veteran's hip disorder 
was caused or aggravated by service-connected lower and upper 
back disabilities.  The Board finds that the response 
provided by the VA examiner in November and December 2007 was 
not entirely responsive to the specific questions asked by 
the RO.   For example, the VA examiner did not address the 
question of aggravation in his opinions.  Thus, on remand, 
the RO/AMC should obtain another addendum to the November 
2007 VA examination report with the requested opinion 
concerning aggravation.

The RO/AMC also should obtain the Veteran's up-to-date VA and 
private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and her service 
representative with notice of what 
information and evidence are needed to 
substantiate her claim of entitlement to 
direct and secondary service connection 
for a bilateral hip disorder.  The 
Veteran specifically should be informed 
of the changes to 38 C.F.R. § 3.310 
effective October 10, 1996.  See 71 Fed. 
Reg. 52744 (2006).

2.  Contact the Veteran and/or her 
service representative and ask them to 
identify all VA and non-VA clinicians who 
have treated her for a bilateral hip 
disability, including as secondary to 
service-connected degenerative joint 
disease of the cervical spine and/or a 
lumbar spine disability since her 
separation from service.  Obtain all VA 
treatment records which have not been 
obtained already.  Once signed releases 
are received from the Veteran, obtain all 
private treatment records which have not 
been obtained already.  A copy of any 
response(s), to include a negative reply, 
should be included in the claims file, 
along with any medical records obtained.  

3.  Contact the VA Medical Center in 
Roseburg, Oregon, D. P. Klinger, M.D., if 
available, and ask this examiner to 
provide another addendum to the VA joints 
examination conducted on November 28, 
2007.  If, and only if, Dr. Klinger is 
unavailable, or in the event that 
Dr. Klinger wishes to examine the Veteran 
further, the Veteran should be scheduled 
for an additional VA medical examination 
to determine the nature and etiology of 
her claimed bilateral hip disorder.  The 
claims file must be provided for review.

Dr. Klinger or his designee is asked to 
clarify the earlier opinion as to the 
relationship between the Veteran's 
claimed bilateral hip disorder and her 
service-connected lower and upper back 
disorders.  To that end, Dr. Klinger or 
his designee is asked to provide a 
medical opinion as to whether it is at 
least as likely as not (i.e., a 
50 percent or greater probability) that 
any currently diagnosed disorder of 
either hip was caused or aggravated 
(i.e., worsened beyond its natural 
progression) by service-connected 
disabilities of the lower and upper 
spine.  A complete rationale should be 
provided for any opinion expressed.  If a 
conclusion cannot be reached without 
resort to speculation, the examiner 
should so state and provide a rationale.  

4.  Readjudicate the Veteran's claim of 
service connection for a bilateral hip 
disability, including as secondary to 
service-connected degenerative joint 
disease of the cervical spine and/or a 
lumbar spine disability.  If the benefits 
sought on appeal remain denied, the 
appellant and her service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


